EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Peter deVore on 29 July 2022.

The application has been amended as follows (for convenience, the full claim set follows): 

In the Claims:

1.  (Currently Amended)  A case comprising a first member and a second member being configured in such a way that a closed space is formed between the first and second members in a state where the first and second members abut against each other, wherein
            the first member includes a shaft portion extending toward the second member,
            the second member includes a shaft support portion including a circumferential wall  portion that surrounds one end portion of the shaft portion, 
            the shaft portion includes an enlarged-diameter portion that is the one end portion melted in such a way as to be enlarged in outer diameter,
the enlarged-diameter portion includes an outer circumferential surface welded to an inner circumferential surface of the circumferential wall portion which surrounds the outer circumferential surface of the enlarged-diameter portion, such that a top surface of the one end portion is separated from an upper bottom portion of the shaft support portion in an up-down direction, and such that directly below a location of the welded circumferential surfaces, there is a location with at least some space between the outer circumferential surface of the shaft portion and the inner circumferential surface of the circumferential wall portion, and 
prior to the one end portion of the shaft portion being melted in such a way as to be enlarged in outer diameter, [[an]] the inner diameter of the inner circumferential surface of the circumferential wall portion of the shaft support portion ls larger than the outer diameter of the one end portion of the shaft portion in the direction in which the shaft portion extends.  

2. (Canceled)  
3. (Original) The case according to claim 1,Amendment and Reply Attorney Docket No. 1000409-000723 Application No. 16/782,304 Page 3 wherein outer peripheral portions of the first member and the second member are welded to each other over an entire circumference.  
4. (Canceled)

5.  (Currently Amended)  A method of manufacturing a case including: a first member made of a material that absorbs energy of laser light and is thereby melted; and a second member made of a material that transmits laser light, wherein the first and second members are configured in such a way as to form a closed space between the first and second members in a state of abutting against each other, the first member includes a shaft portion extending toward the second member, and the second member includes a shaft support portion in which one end portion of the shaft portion is housed,
            the method comprising:
            a step of, in a state where the one end portion of the shaft portion is housed in the shaft support portion of the second member and an inner diameter of an inner circumferential surface of a circumferential wall portion of the shaft support portion is larger than an outer diameter of the one end portion of the shaft portion in the direction in which the shaft portion extends, radiating laser light from a side of the second member toward a top surface of the one end portion of the shaft portion, and thereby melting the one end portion of the shaft portion and enlarging the one end portion of the shaft portion in outer diameter so that an outer circumferential surface of the enlarged-diameter portion is welded to the inner circumferential surface of the circumferential wall portion of the shaft support portion which surrounds the outer circumferential surface of the enlarged-diameter portion, and such that the top surface of the one end portion is separated from the shaft support portion in an up-down direction, and such that directly below the location of the welded circumferential surfaces, there is a location with at least some space between the outer circumferential surface of the shaft and the inner circumferential surface of the circumferential wall portion.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1, 3, and 5 are allowed.  The claims are novel and not obvious over the prior art, and specifically over the closest prior art of Watanabe.
Specifically, regarding the claim 1 and the main inventive concept, although Watanabe does disclose a case comprising a first member (fig. 2, 2), and a second member (3)  being configured in such a way that a closed space is formed between the first and second members (fig. 2, space seen in-between the top 3 and the bottom 2) in a state where the first and second members abut against each other (edge surfaces butt against each other), wherein the first member includes a shaft portion (2C) extending toward the second member, the second member includes a shaft support portion including a circumferential wall portion that surrounds one end portion of the shaft portion (space 3f, and top 3e, bottom, and sidewalls of space), and the shaft portion includes an enlarged-diameter portion (Fig. 2, seeing the bulking out of the diameter in the space¶0020, “2c absorbs heat and plasticizes) that is the one end portion melted in such a way as to be enlarged in diameter (2d, it can be seen that this portion increases in size ¶0020 “bulges”; “the tip portion is plastically deformed to form a head 2d wider than the neck portion”, figs. 3A, 3B, and 3C.) and prior to the one end portion of the shaft portion being melted in such a way as to be enlarged in outer diameter, the inner diameter of the inner circumferential surface of the circumferential wall portion (3b) of the shaft support portion ls larger than the outer diameter of the one end portion of the shaft portion (2c) in the direction in which the shaft portion extends (seen in fig. 3B, where the inner circumference of the outer part is larger than the outer circumference of the shaft, giving the shaft’s outer diameter room to enlarge).   And while Watanabe does teach welding, and Ikai is used as a secondary reference to further teach some of the limitations to teach melting of metal/shaft on the side, even to increase the sides via melting (Ikai, figs. 4a & 4b, ¶0048, “inner circumferential surface” forms welded tip by “softening and melting” the outer tube to it), none of the references, separately or in combination, teach or suggest a device, such that a top surface of the one end portion is separated from an upper bottom portion of the shaft support portion in an up-down direction, and such that directly below a location of the welded circumferential surfaces, there is a location with at least some space between the outer circumferential surface of the shaft portion and the inner circumferential surface of the circumferential wall portion. That is, none of the references have space between the shaft and the surrounding above surface to have melting of the shaft to increase the diameter without being welded to the top (Watanabe has the shaft and the inner upper surface abutting and then being welded together, even if the sides increases, Watanabe ¶0020) and then there is also space below the welded area of the enlarged diameter section between the shaft and the outer circumferential wall, which would otherwise not be important to a surface meant to remain closed that doesn’t have moving parts (i.e. gears).
It is noted that while many of the limitations are conventional (i.e. the lasering through a non-absorbing surface, the melting and welding of a shaft to shaft support portion, etc.) it is the combination and relationship between the elements that make this a thorough invention that is novel, and not obvious over the prior art and particularly not obvious over the closest art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Reasons for Allowance


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/         Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761